Citation Nr: 0906097	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a compensable rating for right shoulder 
sternoclavicular degenerative joint disease.

2.  Entitlement to service connection for a disability 
manifested by sinus bradycardia.

3.  Entitlement to service connection for a left heel 
condition.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran had reserve service from September 1968 to June 
1974, with a period of active duty for training (ACDUTRA) 
from September 1968 to February 1969.  Thereafter, the 
Veteran served as a commissioned officer of the Public Health 
Service from July 1975 to November 2004.  See 38 C.F.R. 
§ 3.6(b)(2) (defining active duty to include full-time duty 
as a commissioned officer of the Public Health Service).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The issue of entitlement to service connection for right 
shoulder sternoclavicular degenerative joint disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the Veteran 
has an underlying chronic disability that is manifested by 
sinus bradycardia and related to service.

2.  The medical evidence fails to reflect that the Veteran 
has a current left heel disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by sinus bradycardia has not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for service connection for a left heel 
disability has not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements with regards to 
the Veteran's service connection claims were addressed in an 
April 2005 letter.  With respect to the duty to assist, the 
Veteran's service medical records have been obtained, and the 
Veteran has not identified any records not obtained.  The 
Veteran was also provided with an examination for VA 
purposes, and he was offered the opportunity to testify at a 
hearing before the Board, but he declined.  Accordingly, VA's 
notice and assistance obligations are satisfied.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.



Disability Manifested by Sinus Bradycardia

The Veteran contends that he is entitled to service 
connection for his current sinus bradycardia.  However, the 
Board notes that sinus bradycardia is not a disease or 
disability; it is a laboratory finding which falls, in the 
absence of underlying disease, within the normal variation of 
medical experience.  Accordingly, to support a grant of 
service connection, the evidence must reflect that the 
Veteran has an underlying disability that is manifested by 
his sinus bradycardia.

At his examination for VA purposes, the Veteran reported that 
he was diagnosed with sinus bradycardia in 1968.  However, 
the Veteran's service medical records for his period of 
ACDUTRA from September 1968 to February 1969 fail to reflect 
any findings of sinus bradycardia or any other heart 
abnormality, and the Veteran's January 1969 separation 
physical examination report notes his heart, lungs, and chest 
to be normal. 

Subsequent medical records from the Veteran's second period 
of active service (which began in July 1975) do reflect 
findings of sinus bradycardia.  Specifically, sinus 
bradycardia was noted after conducting electrocardiogram 
(EKG) studies in September 1978, February 1980, May 1982, 
April 1985, August 1991, September 1997, August 2000, October 
2002, and March 2004.  However, the Veteran's service medical 
records are negative for findings (e.g., diagnoses) of a 
disability manifested by this abnormality, and the Veteran's 
periodic physical examinations note his heart to be normal.

After his discharge from service, the Veteran underwent an 
examination for VA purposes in August 2005.  During the 
examination the Veteran reported that he was diagnosed with 
sinus bradycardia in 1968.  The Veteran also reported that as 
a result of this condition, he has not suffered from angina, 
shortness of breath, fatigue, dizziness, syncopal attacks, or 
congestive heart failure.  Additionally, he reported that he 
had not lost any time from work due to this condition, had no 
functional impairment as a result of this condition, and was 
not receiving any treatment for this condition.  The examiner 
reviewed the results of a chest x-ray, which he determined 
were within normal limits, and an EKG, which revealed 
irregular sinus bradycardia that the examiner opined was a 
probable normal variant.

The Board acknowledges that the Veteran's service medical 
records reflect findings of sinus bradycardia.  
Significantly, however, service and post-service medical 
evidence provides no diagnosed disabilities manifested by 
sinus bradycardia that are associated with service.  In fact, 
at his examination for VA purposes, the Veteran himself 
denied having any underlying cardiac impairment that is 
manifested by his sinus bradycardia.  Based on this 
evidentiary posture, the preponderance of the evidence is 
clearly against the Veteran's service connection claim.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Further, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
appeal is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Heel Disability

The Veteran contends that he fractured his left heel and 
received treatment for his injury during service, as 
specifically reflected by an orthopedic consultation at Fort 
Gordon.  He further contends that he has a current left heel 
disability as a result of this injury.  

The Veteran's service medical records reflect that in August 
1991, the Veteran reported that he was experiencing pain 
while running and that he had injured his left ankle three 
years ago (in approximately 1988).  A September 1991 
treatment record contains a cursory assessment of left ankle 
degenerative joint disease; however, no corollary objective 
findings were noted to support this assessment.  A May 1992 
treatment record reflects that the Veteran had a follow-up 
visit regarding his foot, and his condition was noted to be 
stable.  A July 1992 treatment record from the Fort Gordon 
orthopedic clinic reflects that the Veteran was seen to 
assess his left ankle pain and review his bone scan results, 
and an assessment of "healing ODS," left talar dome was 
noted.  (In a submitted statement, the Veteran reported that 
his visit to the Fort Gordon orthopedic clinic revealed a 
fracture in the ball of his left foot.)  The next foot 
treatment of record was in September 1997 when the Veteran 
affirmed having foot trouble in a medical history report, and 
a December 1997 treatment record reflects a diagnosis of 
bilateral Achilles tendonitis.  Finally, in a January 2003 
medical history report, the Veteran denied having any foot 
trouble.

After service, the Veteran underwent an examination for VA 
purposes in August 2005, during which he reported having 
fractured his left heel in 1988 while on active duty.  The 
Veteran reported pain while walking or standing, but no pain, 
weakness, stiffness, swelling, or fatigue at rest.  
Additionally, the Veteran had no functional impairment from 
his condition and had lost no time from work as a result of 
it.  Upon physical examination, the Veteran's left ankle 
joint had dorsiflexion of 20 degrees and plantar flexion of 
45 degrees (full ranges of motion pursuant to 38 C.F.R. 
§ 4.71 Plate II), and the examiner noted that the joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  An x-ray of the Veteran's left heel was 
normal, revealing no osseous tissue or soft tissue, and the 
examiner declined to render a diagnosis of a left heel 
disability due to the lack of sufficient supporting 
pathology.

The Veteran's service medical records reflect that he 
sustained an injury to his left heel while in service; 
however, they fail to further reflect that he incurred a 
resulting permanent disability as the result of this injury.  
The Veteran's July 1993 treatment for his injury reflects an 
assessment that his injury was healing, and the next foot 
treatment of record occurred four years later in 1997, and 
the Veteran was diagnosed with bilateral Achilles tendonitis 
at that time.  Moreover, the Veteran denied having any foot 
trouble in January 2003, and at his August 2005 examination 
for VA purposes, the Veteran reported no symptomology other 
than pain upon walking or standing.  Additionally, the 
Veteran demonstrated no limitation of motion in his left 
ankle joint, and an x-ray of his left heel revealed no 
abnormalities.

Although the Veteran reports pain in his left heel, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Accordingly, the Board finds that evidence of a present 
disability has not been presented in the case of the 
Veteran's left heel; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   Accordingly, the 
Veteran's appeal is denied.


ORDER

Service connection for a disability manifested by sinus 
bradycardia is denied.

Service connection for a left heel disability is denied.


REMAND

As reflected by the September 2005 rating decision on appeal, 
the RO awarded service connection for the Veteran's right 
shoulder sternoclavicular degenerative joint disease based on 
an August 2003 service treatment record reflecting this 
diagnosis.  X-rays taken that same month revealed some 
degenerative changes of the A-C joint and an impression that 
these changes could be related to an old injury.  

While the RO awarded service connection based on the 
Veteran's in-service diagnosis, the RO apparently assigned a 
noncompensable rating based on the lack of objective findings 
of this condition at the Veteran's post-service examination 
for VA purposes.  However, the examiner did not conduct any 
range of motion testing, and pursuant to Diagnostic Code 5010 
for traumatic arthritis evidenced by x-ray findings (one of 
the Diagnostic Codes under which the Veteran's disability is 
currently rated), the Veteran may be entitled to a 
compensable rating if he demonstrates limitation of motion in 
his affected joints.  Thus, the Veteran should undergo a VA 
examination during which appropriate range of motion studies 
are conducted.
               
Accordingly, the case is REMANDED for the following 
action:

1.  With any necessary assistance from 
the Veteran, the RO should obtain any 
available recent treatment records 
relating to the Veteran's right shoulder 
disability.

2.  Once the requested development is 
accomplished to the extent possible, 
afford the Veteran a complete VA 
orthopedic examination of the right 
shoulder and clavicle.  The claims folder 
must be made available to the examiner to 
review in conjunction with examination, 
and the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  All appropriate tests 
or studies, including range of motion 
tests, should be accomplished.  The 
examiner should fully describe the degree 
of limitation of motion of the joint or 
joints affected.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  Complete range of motion 
studies should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right shoulder.  
The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  

3. When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for the Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


